NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                Argued November 14, 2013
                                 Decided January 10, 2013

                                          Before

                             DANIEL A. MANION, Circuit Judge

                             MICHAEL S. KANNE, Circuit Judge     

                             JOHN DANIEL TINDER, Circuit Judge

No. 12‐2005

CHARLES PERKINS,                                   Appeal from the United States District
    Plaintiff‐Appellant,                           Court for the Central District of Illinois.

       v.                                          No. 10‐2204

MICHAEL J. ASTRUE,                                 Harold A. Baker,
Commissioner of the Social Security                Judge.
Administration,       
     Defendant‐Appellee.

                                        O R D E R

        Charles Perkins claims that he is disabled by congestive heart failure and
hypertension. He applied for disability insurance benefits and social security income, but
the Social Security Administration denied his application at each stage of review and a
district court upheld the denial. On appeal he argues that the ALJ’s residual functional
capacity and credibility determinations are flawed. We agree with Perkins that the ALJ did
not adequately explain these parts of the decision and remand this case to the agency for
further proceedings.

       Perkins, 56 years old, applied for disability insurance benefits and supplemental
security income, alleging that he became disabled in 2005. For much of 2005 he had been
No. 12‐2005                                                                                  Page 2

experiencing shortness of breath, and he was brought to the emergency room in September
after fainting. He was diagnosed with congestive heart failure and hypertension, and was
prescribed medications to manage his ailments. A few weeks later he returned to the
emergency room, suffering from shortness of breath and swelling in his legs. He again was
diagnosed with congestive heart failure and hypertension (described this time as “severe”).
Perkins’s physician noted that he had not been taking his medications consistently and
tested positive for cocaine.

        Since then, Perkins has continued to experience shortness of breath and fatigue,
though the severity of his symptoms has varied. At examinations in the first half of 2006, his
medications were controlling his shortness of breath, but his heart failure was nonetheless
markedly limiting his physical activity. In 2007 he complained of fatigue and shortness of
breath when he was active, though not when at rest. Later that year, however, he reported
shortness of breath when sitting, walking short distances, and eating. As for his daily
activities around that time, Perkins said that he found dressing, tying his shoes, and
showering “exhausting,” that he needed to rest after a few minutes of mild activity, and that
he took six or more rest periods during the day.

         Two state‐agency physicians reviewed Perkins’s medical records and suggested
modest work limitations. They determined that he could stand for 6 hours of an 8‐hour
workday, sit for 6 hours of an 8‐hour workday, occasionally lift 20 pounds, and frequently
lift 10 pounds.

        At his hearing in the fall of 2008, Perkins testified about the effects of his heart failure
and hypertension. An Air Force veteran, he had worked as a building inspector, warehouse
clerk, and sports official. He tried and was unable to perform a job in 2008 packing boxes in
a warehouse because extended periods of standing made him short of breath and caused
swelling in his legs. In response to questions about his history of drug abuse, Perkins
replied that he had not abused drugs since 2005—testimony that, it turns out, conflicted
with some of his medical records. A vocational expert also testified, opining that if Perkins
were able to stand or walk for six hours each day, he could not perform his past work but
he could perform light work. If he could stand for only 30 minutes at a time, the expert
testified, then he would be limited to sedentary work, none of which he was qualified to do.

        The ALJ denied Perkins’s claim for benefits after applying the five‐step evaluation
process. See 20 C.F.R. § 404.1520(a)(4). The ALJ concluded that Perkins hadn’t worked since
his alleged onset date (Step 1); his congestive heart failure and hypertension were severe
impairments (Step 2); his impairments did not meet or medically equal a listed impairment
(Step 3); his residual functional capacity allowed him to perform light work, which
precluded his past work (Step 4); and he could work as a cashier, fastfood worker, or host,
No. 12‐2005                                                                               Page 3

all classified as light work (Step 5). The ALJ also found Perkins’s testimony about the
severity of his symptoms incredible.

        On appeal, Perkins first challenges the ALJ’s conclusion that he had the residual
functional capacity to perform light work. Perkins could perform light work, the ALJ
determined, because his medications had been “relatively effective in controlling his
symptoms, when taken regularly as prescribed.” Perkins argues that the ALJ selectively
cited the medical records, failing to consider evidence showing the severity of his symptoms
even when he was taking his medications.

        An ALJ may not ignore entire lines of contrary evidence or selectively consider
medical reports, Myles v. Astrue, 582 F.3d 672, 678 (7th Cir. 2009); Terry v. Astrue, 580 F.3d
471, 477 (7th Cir. 2009), and here, the ALJ overlooked several pieces of contrary evidence.
Most significantly, the ALJ failed to acknowledge that a cardiologist characterized Perkins’s
heart failure as Class III under the New York Heart Association classification system. This is
important because he had been taking his medications at the time, and Class III heart failure
means that a person becomes short of breath and fatigued with less‐than‐ordinary
activity.Classification of functional capacity and objective assessment, AMERICAN HEART
ASSOCIATION, http://my.americanheart.org/professional/StatementsGuidelines/
ByPublicationDate/PreviousYears/Classification‐of‐Functional‐Capacity‐and‐Objective‐Asse
ssment_UCM_423811_Article.jsp (last updated Mar. 18, 2011). The ALJ also cited a
physician’s evaluation notes from spring 2007 to show that Perkins’s medications were
controlling his symptoms, but disregarded notes in the same evaluation that Perkins’s
hypertension was uncontrolled and that Perkins reported both shortness of breath on
exertion and “significant fatigue.” And the ALJ improperly discounted records from late
2007 that noted how poorly Perkins’s heart was pumping blood; in the ALJ’s view, this
problem could be explained by Perkins’s failure to take his medications,
but—significantly—the ALJ overlooked a physician’s note on the same page that Perkins
was “Compliant with Medication.” Though the government has offered its own
explanations for the residual functional capacity decision, we may look only to the
rationales offered by the ALJ. See Spiva v. Astrue, 628 F.3d 346, 353 (7th Cir. 2010); Parker v.
Astrue, 597 F.3d 920, 922 (7th Cir. 2010).

         Perkins next argues that the ALJ did not adequately explain the adverse credibility
determination, offering little more than boilerplate language. Substantial evidence does not
support the ALJ’s credibility determination, even with the special deference we accord it.
First, the ALJ trotted out what we have critized as “meaningless boilerplate” when he
concluded that Perkins’s “statements concerning the intensity, persistence and limiting
effects of [his] symptoms are not credible to the extent they are inconsistent with the above
residual functional capacity assessment.” See, e.g., Bjornson v. Astrue, 671 F.3d 640, 645 (7th
No. 12‐2005                                                                                Page 4

Cir. 2012). Second, although the ALJ discussed Perkins’s failure to take his medications
consistently, he never explored the reasons for Perkins’s failure to follow a treatment plan
and thus should not have drawn negative inferences from this failure. See Myles, 582 F.3d at
677; Moss, 555 F.3d at 562; Craft v. Astrue, 539 F.3d 668, 679 (7th Cir. 2008). This is especially
important here because Perkins testified that he was sometimes unable to receive his
medications due to delays and mix‐ups at the VA pharmacy rather than any fault of his
own. Third, the ALJ only briefly mentioned Perkins’s dishonesty about his drug abuse,
without explaining whether or how much this undermined Perkins’s credibility. See S.S.R.
96‐7p, 1996 SSR LEXIS 4, at *3–4; Craft, 539 F.3d at 678; Zurawski v. Halter, 245 F.3d 881, 887
(7th Cir. 2001). Last, the ALJ noted Perkins’s comment to a nurse that he walks a mile daily,
but the ALJ again did not explain how his ability to walk one mile is inconsistent with the
limitations that he claimed, or consistent with standing or walking for 6 hours of an 8‐hour
workday. See, e.g., Carradine v. Barnhart, 360 F.3d 751, 755–56 (7th Cir. 2004) (explaining that
ability to exercise does not necessarily mean person can work). And here, again, although
the government has given its own explanations for the ALJ’s determination, we review only
the ALJ’s reasoning. See Spiva, 628 F.3d at 353; Parker, 597 F.3d at 922.

       Perkins lastly argues that the ALJ inappropriately ignored the vocational expert’s
testimony that, if he were limited to sedentary work, there would be no jobs available for
him. But this argument essentially reconsiders the validity of the ALJ’s residual functional
capacity determination, and so collapses into his other arguments. See Arnett v. Astrue, 676
F.3d 586, 591 (7th Cir. 2012).

       Accordingly, we VACATE the district court’s judgment and REMAND this case
to the agency for further proceedings.